               Case 2:19-cv-00615-NBF Document 1 Filed 05/24/19 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF PENNSYLVANIA

                                                       :
INFRASTRUCTURE CONSULTING &                            :
ENGINEERING, PLLC,                                     :
                                                       : Civil Action No. _______________________
                            Plaintiff,                 :
                                                       :
                  v.                                   : JURY TRIAL DEMANDED
                                                       :
HDR ENGINEERING, INC.,                                 : Electronically filed.
                                                       :
                            Defendant.                 :




                                         COMPLAINT IN CIVIL ACTION

                    AND NOW COMES the Plaintiff, INFRASTRUCTURE CONSULTING &

ENGINEERING, PLLC, by and through its attorneys, JOHN W. ZOTTER, ESQUIRE, JOSEPH

F. BUTCHER, ESQUIRE, ZIMMER KUNZ, PLLC, and FRANKLIN J. SMITH, JR.,

ESQUIRE, RICHARDSON PLOWDEN & ROBINSON, PA, and files the within Complaint in

Civil Action, and in support thereof sets forth the following:



                                                I.   The Parties

          1.        Plaintiff, Infrastructure Consulting & Engineering, PLLC (hereinafter “ICE”), is a

limited liability corporation formed pursuant to the laws of the State of South Carolina with a

principal place of business located at 1021 Briargate Circle, Columbia, South Carolina 29210.

          2.        Defendant, HDR Engineering, Inc. (hereinafter “HDR”), is a Nebraska

corporation. Upon information and belief, HDR’s principal place of business is located at 1917




01738582.DOCX 0370-0123
               Case 2:19-cv-00615-NBF Document 1 Filed 05/24/19 Page 2 of 7



S. 67th Street, Omaha, NE 68106-2973. Additionally, HDR has an office at 11 Stanwix Street,

Suite 800, Pittsburgh, PA 15222.

                                       II. Jurisdiction and Venue

          3.        Jurisdiction of this Honorable Court is founded upon 28 U.S.C. § 1332(a) because

complete diversity of citizenship exists between the Plaintiff and Defendant, and the amount in

controversy exceeds $75,000.

          4.        Jurisdiction and venue of this Honorable Court is also proper because a

substantial part of the events and work giving rise to the claims occurred in this judicial district.

                                          III. Factual Background

          5.        Through a public-private partnership project, the Pennsylvania Department of

Transportation (hereinafter “PennDOT”) sought to replace approximately 558 structurally

deficient bridges across the Commonwealth of Pennsylvania (the Rapid Bridge Replacement

Project).

          6.        HDR is a member of the consortium known as Plenary Walsh Keystone Partners

(hereinafter “the Consortium”), which was awarded the Rapid Bridge Replacement Project

(hereinafter “the Project”).

          7.        HDR is the lead design firm for the Project.

          8.        Walsh/Granite Joint Venture (hereinafter “Walsh/Granite JV”) is a joint venture

formed under the laws of the Commonwealth of Pennsylvania with the members of the joint

venture being Walsh Construction Company II, LLC and Granite Construction Company, a

corporation.

          9.        Walsh/Granite JV leads the construction of the Project.




01738582.DOCX 0370-0123                              2
              Case 2:19-cv-00615-NBF Document 1 Filed 05/24/19 Page 3 of 7



          10.       HDR retained ICE, pursuant to an agreement dated April 6, 2015 (hereinafter “the

Agreement”), to provide certain design and engineering services in connection with the Project.

          11.        The Agreement, and Modifications No. 1, set out the terms of work, scope and

payment which was based on a “Target Price” method of billing where ICE is paid for its work

using a multiplier of 2.92 of its raw labor rate to account for its labor (1.00) and overhead and

profit (1.92) for all of its design and project management activities. ICE was to provide certain

deliverables as part of the Project under the terms of the Agreement.

          12.       For bridges assigned to ICE, HDR set a design budget that was substantially less

than the budget HDR negotiated with Walsh/Granite JV, putting undue financial hardship on ICE

for the development of roadway, traffic control, right of way, hydrology and structure plans.

          13.       The design criteria, design directives, drawing templates, CADD Production

Manual, Document Control and other Project Processes, as prepared by HDR, were not timely

and properly developed and completed prior to the development and submittal of design and plan

packages by ICE.

          14.       HDR’s delays and failures led to additional time for ICE to revise and resubmit

design and other deliverables to HDR and PennDOT.

          15.       HDR provided untimely, inconsistent and erroneous standards and directives to

ICE during the Project, which led to delays, budget shortfalls, extra work and potential change

orders and increased Project costs, all of which caused ICE substantial damages.

          16.       Despite the challenges it faced, ICE provided the deliverables to HDR, as set out

in the Agreement and pursuant to HDR’s requested changes, additions and modifications to

ICE’s scope of work.




01738582.DOCX 0370-0123                              3
              Case 2:19-cv-00615-NBF Document 1 Filed 05/24/19 Page 4 of 7



          17.       As part of its work on the Project, ICE requested multiple potential change orders

(“PCOs”) and performed additional work beyond the inadequate budgets HDR assigned to ICE

totaling $826,096.53 for the additional work and PCOs.

          18.       All of the additional work was at the request of or the result of actions and/or

inactions of HDR.

          19.       To date, HDR has not paid ICE for the additional work and PCOs at the contract

agreed upon labor multiplier of 2.92. HDR directed ICE to perform the additional work but did

not provide ICE contract modification(s) to increase the limit of its Target Price.

          20.       At no time did HDR notify ICE that the additional work would be paid at a labor

multiplier of 2.0 instead of 2.92. The net difference of 2.92 and 2.00 of 0.92 times the raw labor

has not been paid to ICE, causing the outstanding accounts receivable balance of $826,096.53.

          21.       As part of the monies owed to ICE, HDR is holding $141,617 of retainage owed

to ICE under ICE’s Agreement with HDR, which is not under dispute.

          22.       As part of the monies owed to ICE, HDR is arbitrarily and without any

explanation to ICE also withholding $84,609.39 for claims brought against HDR by

Walsh/Granite JV due to HDR’s management of the project and providing allegedly defective

quantities during the procurement phase of the project, neither of which are attributable to ICE.

          23.       Due to the prolonged withholding of significant payments due to ICE by HDR,

ICE’s owners have been forced to borrow from financial institutions in the form of loans and

extension of working capital line of credits to pay for payroll and normal operational expenses.

ICE has incurred substantial interest expense in excess of $75,000 due to these required

borrowing activities.




01738582.DOCX 0370-0123                               4
              Case 2:19-cv-00615-NBF Document 1 Filed 05/24/19 Page 5 of 7



          24.       Additionally, the Agreement provides that the nonprevailing party in the litigation

shall pay, in addition to any judgment, reasonable attorneys’ fees, prejudgment interest and costs

incurred by the prevailing party as a result of the court proceedings.

                                COUNT I – BREACH OF CONTRACT

          25.       Plaintiff incorporates herein by reference thereto the averments of Paragraphs 1

through 24 above as if the same were set forth at length below.

          26.       Pursuant to ICE’s Agreement with HDR, and pursuant to HDR’s requests for

additional work, HDR agreed to compensate ICE for fees and costs related to ICE providing

certain design and engineering services in connection with the Project.

          27.       Payment for these services (i.e., the additional work beyond and above the

allocated budgeted hours and the PCO work), was never conditioned on HDR’s receipt of

payment for that work from either Walsh/Granite JV and/or PennDOT. Had ICE been advised

that the additional work was subject to payment from Walsh/Granite JV and/or PennDOT, ICE

would have required an upfront contract modification(s) to assure it will be properly reimbursed

for its work using a contract labor multiplier of 2.92.

          28.       Those fees and costs include fees and costs related to the original scope of work

under the Agreement, PCOs and additional work, performed at the request of HDR, as provided

by ICE in connection with the Project.

          29.       The PCOs and additional work provided by ICE are the direct result of HDR’s

and/or CJV’s attempt to revise the Final Construction Plans to lower the cost of the work, design

changes requested by PennDOT, and the many inefficiencies, errors, requests and other actions

and/or inactions of HDR.

          30.       HDR has failed to comply with the terms of the Agreement with ICE.



01738582.DOCX 0370-0123                              5
              Case 2:19-cv-00615-NBF Document 1 Filed 05/24/19 Page 6 of 7



          31.       As a result of HDR’s breach of contract, ICE has been damaged in that it is owed

monies for work performed, PCOs and additional work performed as a result of HDR.

          32.       ICE is entitled to recover fees and costs owed to it, pre and post judgment interest,

and interest owed on the balances due to ICE.

          WHEREFORE, Plaintiff respectfully requests judgment in its favor and against

Defendant in a sum in excess of $75,000, plus interest, attorney fees, allowable costs and other

relief as the Court may deem appropriate.

                    COUNT II – QUANTUM MERUIT/UNJUST ENRICHMENT

          33.       Plaintiff incorporates herein by reference thereto the averments of Paragraphs 1

through 32 above as if the same were set forth at length below.

          34.       The Plaintiff conferred a benefit on HDR by providing certain design and

engineering services and Final Construction Plans for 69 out of 558 bridge sites for the Project.

          35.       The design and engineering services were provided pursuant to the Agreement

and/or direct request of HDR.

          36.       HDR received the benefit of ICE’s work in that HDR relied upon and utilized

ICE’s work in connection with the Project and used ICE’s work as part of its work in connection

with PennDOT and the Consortium.

          37.       HDR has gained benefits from the use of ICE’s work in connection with the

Project, and under these circumstances, it would be unjust to allow HDR to retain the value of

ICE’s services without payment.

          38.       Accordingly, the Plaintiff is entitled to recover $826,096.53 plus allowable

interest from the Defendant based on the doctrine of quantum meruit/unjust enrichment.




01738582.DOCX 0370-0123                               6
              Case 2:19-cv-00615-NBF Document 1 Filed 05/24/19 Page 7 of 7



          WHEREFORE, Plaintiff respectfully requests judgment in its favor and against

Defendant in a sum in excess of $75,000, plus interest, attorney fees, allowable costs and other

relief as the Court may deem appropriate.

                          A JURY TRIAL IS DEMANDED AS TO ALL CLAIMS


                                      Respectfully submitted,

                                      /s/ John W. Zotter
                                      John W. Zotter (#58117)
                                      E-Mail: zotter@zklaw.com
                                      /s/ Joseph F. Butcher
                                      Joseph F. Butcher (#86464)
                                      E-Mail: butcher@zklaw.com
                                      Zimmer Kunz PLLC
                                      310 Grant Street, Suite 3000
                                      The Grant Building
                                      Pittsburgh PA, 15219
                                      Tel: (412) 281-8000
                                      Fax: (412) 281-1765



                                      /s/ Franklin J. Smith, Jr.
                                      Franklin J. Smith, Jr.
                                      E-Mail: fsmith@richardsonplowden.com
                                      Richardson Plowden & Robinson, PA
                                      P.O. Drawer 7788
                                      Columbia, SC 29202
                                      Tel: (803) 771-4400
                                      Fax: (803) 779-0016
                                      (Motion for Pro Hac Vice Admission pending)

                                      Attorneys for Plaintiff Infrastructure Consulting &
                                      Engineering, LLC




01738582.DOCX 0370-0123                         7
